Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2008

Ilic v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1024




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ilic v. Atty Gen USA" (2008). 2008 Decisions. Paper 1334.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1334


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 07-1024
                                   _____________

                                    SANDA ILIC,

                                                Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                             Respondent
                                  _______________

                 Petition for Review of an Order of the United States
                 Department of Justice Board of Immigration Appeals
                                (BIA No. A98-690-026)
                            Immigration Judge Annie Garcy
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 15, 2008

          Before: SLOVITER, JORDAN, and ALARCON*, Circuit Judges.
                              _______________

                                (Filed: April 24, 2008)
                                  _______________

                             OPINION OF THE COURT
                                 _______________


_______________
  *Honorable Arthur L. Alarcon, Senior Judge, United States Court of Appeals for the
Ninth Circuit, sitting by designation.
JORDAN, Circuit Judge.

       Sanda Ilic petitions for review from the final order of the Board of Immigration

Appeals (“BIA”) denying her application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (“CAT”). For the following

reasons, we will deny Ilic’s petition for review.

I.     Background

       Ilic is a native of Serbia and a citizen of Croatia. Her family was forced to move

to Croatia in 1992 as a result of war in what was then Yugoslavia. According to Ilic, in

January 2002, as she was walking home, two men in a car attempted to engage her in

conversation. She ignored them, but they persisted. They eventually forced her into their

car and took her to an apartment where she was repeatedly raped. During the abduction,

these unknown individuals allegedly referred to Ilic as a “Serbian whore,” which she

claimed was because she speaks with a Serbian accent. (Joint Appendix [“JA”] at 113.)

       Ilic was able to escape and returned to her family. She and her father went to the

local police station and reported the incident. Later that evening, her father received a

threatening phone call from an unknown individual stating that he knew about the police

report and that making the report “wasn’t a smart move.” (JA at 117.) When her father

attempted to follow up with the police several days later, they were unhelpful and told

him not to call back. Ilic’s father then arranged for her to move to another city in Croatia

to live with relatives, where she stayed for six months.



                                              2
       In June of 2002, Ilic moved to the United States to work as an au pair. While here,

she worked for twelve months and then attended college for approximately one year. Her

visa then expired, but she did not leave the country. In February 2005, Ilic received a

notice to appear in removal proceedings. At the hearing, she conceded that she was

removable but requested relief in the form of asylum, withholding of removal, and relief

under the CAT.

       The Immigration Judge (“IJ”) denied each of Ilic’s requests for relief. Her

application for asylum was denied because it was time barred under Section 208 of the

Immigration and Nationality Act. The IJ denied Ilic’s application for withholding of

removal because she was unable to identify the persons that attacked her, and, therefore,

was unable to connect them to the Croatian government. Furthermore, the IJ concluded

that the record contained no evidence demonstrating that Ilic was specifically targeted by

her abductors. Although she claimed that the attackers targeted her based on her Serbian

accent, the fact that they approached Ilic prior to her speaking to them made it “virtually

impossible for [Ilic] to establish a clear likelihood of persecution should she return to

Croatia.” (JA at 54-55.) While the record contained evidence of ongoing conflict

between Serbians and Croatians, and demonstrated problems with the trafficking of

women, the IJ concluded that there was no evidence to show that the crime against Ilic

was anything more than the violence that women around the world have unfortunately

come to commonly fear. Ilic’s claim was also contradicted by evidence that she could



                                              3
relocate within the country without incident, as her family had relocated to another city in

Croatia without being bothered, and as Ilic had spent six months without harm in another

part of Croatia following the attack. Finally, the IJ denied Ilic’s request for relief under

the CAT because she was unable to show any fear of torture at the hands of the

government, as “police refusal to take up prosecution in a case, although corrupt and

reprehensible, is not an act of torture.” (JA at 48.)

         On appeal, the BIA adopted and affirmed the decision of the IJ.1 The BIA

concluded that, “even accepting [Ilic’s] testimony as wholly credible, [she] failed to

establish that it is more likely than not she will be persecuted on account of a protected

ground or tortured if returned to Croatia.” (JA at 2.) The BIA noted that Ilic was unable

to identify her abductors, or to connect them to the police department or the Croatian

government. Further, the BIA determined that Ilic’s claims were contradicted by the

following facts: (1) following her abduction, she remained in Croatia for a period of six

months, living with relatives in another city without harm; (2) neither her attackers, nor

the police, sought to harm Ilic in her home after she was abducted; and (3) Ilic returned to

Croatia to visit her family while on vacation in 2003 and experienced no problems.

         Ilic appeals the BIA’s decision adopting and affirming the holding of the IJ.




  1
      Ilic did not appeal the IJ’s denial of her untimely asylum application.

                                               4
II.       Discussion

          On appeal, Ilic raises three challenges to the BIA’s decision.2 First, she asserts that

this Court must remand the matter because the IJ failed to forward Ilic’s asylum

application to the Department of State as required by 8 C.F.R. § 1208.11(a). However,

Ilic never raised this issue before the IJ, or on appeal to the BIA. “An alien must exhaust

all administrative remedies available to him as of right before the BIA as a prerequisite to

raising a claim before this Court.” Joseph v. Attorney General, 465 F.3d 123, 126 (3d

Cir. 2006) (citing 8 U.S.C. § 1252(d)(1)). Because Ilic failed to raise before the BIA the

issue of the IJ’s failure to submit her application to the State Department, this Court is

without jurisdiction to consider her argument.

          Second, Ilic argues that the BIA’s decision to deny her request for withholding of

removal was not based on substantial evidence. “The threshold for establishing eligibility

for withholding of removal is higher than that for establishing entitlement to asylum and

requires the alien to demonstrate a ‘clear probability’ that, upon removal to the country of

origin, his or her ‘life or freedom would be threatened on account of one of the statutorily

      2
     We have jurisdiction over a petition for review from a final order of removal pursuant
to 8 U.S.C. § 1252(a)(1). Ordinarily, the final order that we review is that of the BIA.
Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001). However, “[w]here an opinion
issued by the BIA essentially adopts the opinion of the IJ, we review the latter.” Wang v.
Attorney General, 423 F.3d 260, 267 (3d Cir. 2005). Also, where the BIA issues a brief
opinion, but “relies heavily on the opinion of the IJ ... we will review the IJ’s ... opinion
to the extent that the BIA relied upon [it].” Id. We uphold factual determinations if
supported by substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), and
only reverse them if “any reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. § 1252(b)(4)(B).

                                                 5
enumerated factors.’” Obale v. Attorney General, 453 F.3d 151, 161 (3d Cir. 2006)

(quoting Senathirajah v. INS, 157 F.3d 210, 215 (3d Cir. 1998)). Here, the BIA agreed

with the IJ that, even accepting Ilic’s testimony as credible, she “failed to establish that it

is more likely than not she will be persecuted on account of a protected ground ... if

returned to Croatia.” (JA at 2.) The IJ noted that there is no evidence that Ilic was

targeted by the attackers. Rather, she was approached by them even before she said

anything that might have revealed her Serbian accent. Furthermore, the BIA found that

the fact that Ilic was able to relocate within Croatia without experiencing further

problems, and even returned to Croatia on vacation without harm, rendered her claim

insufficient for the purposes of meeting the standard for withholding of removal. Here,

substantial evidence supports the BIA’s conclusion that Ilic failed to establish a clear

probability that she will be persecuted if returned to Croatia.

       Finally, Ilic argues that the BIA’s decision to deny her request for relief under the

CAT was not supported by substantial evidence. “To qualify for relief under the CAT, an

applicant for relief bears the burden of proving through objective evidence that ‘it is more

likely than not’ that [she] would be ‘tortured’ in the country to which the applicant would

be removed.” Obale, 453 F.3d at 161 (quoting Wang v. Ashcroft, 368 F.3d 347, 349 (3d

Cir. 2004); 8 C.F.R. § 1208.16(c)(2)). The torture must be “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other person

acting in an official capacity.” 8 C.F.R. § 208.18(a)(1). The BIA agreed with the IJ that



                                               6
Ilic “failed to establish that it is more likely than not she would be ... tortured if returned

to Croatia” (JA at 2), but we look to the opinion of the IJ to determine if that conclusion

is based on substantial evidence. Wang, 423 F.3d at 267. The IJ decided that Ilic had

failed to establish eligibility for relief under the CAT for two reasons. First, she could not

identify her attackers and, thus, was unable to demonstrate a connection between them

and the police department. Second, the mere fact that the police refused to consider her

case did not constitute an act of torture. We agree and conclude that the determination

that Ilic has failed to establish eligibility for relief under the CAT is based on substantial

evidence in the record.

III.   Conclusion

       For the foregoing reasons, we will deny Ilic’s petition for review.




                                               7